DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 09/29/2021 has been entered. Claim(s) 24 and 26-32 are canceled. Claim(s) 1-23, 25 and 33 remain pending and have been examined below. Upon an updated search provided by the examiner, a new grounds of rejection has been set forth, and as such a second non-final office action has been issued to afford the Applicant the opportunity to fully respond.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23, 25, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 (Original), the term “t3” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-12, 14, 16-18, 22, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiho (US Patent No. 7,323,415), hereinafter referred to as Shiho.
	Regarding claim 1 (Original), Shiho discloses in figure 8 a polishing pad, comprising: a polishing layer (11) comprising a polishing surface (top of 11) and a back surface (bottom of 11) having at least one protrusion (12); and at least one detection window disposed at a location corresponding to the at least one protrusion in the polishing layer (see annotated fig 8, item A, where A corresponds to the location of 12), wherein the at least one protrusion surrounds the at least one detection window (see annotated fig 8, 12 surrounds A).

    PNG
    media_image1.png
    349
    638
    media_image1.png
    Greyscale


	Regarding claim 2 (Original), Shiho further discloses the polishing pad of claim 1, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other (12 and A are formed as one in 11).
	Regarding claim 3 (Original), Shiho further discloses the polishing pad of claim 1, wherein the at least one detection window includes a plurality of detection windows (fig 11, multiple of 12), the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows (fig 11, 12 and A are formed together).
	Regarding claim 6 (Original), Shiho further discloses the polishing pad of claim 1, wherein a thickness of the detection window is tl, a thickness corresponding to a region outside the at least one protrusion in the polishing layer is t2, and t1>t2 (see annotated fig 8, t1 > t2).
	Regarding claim 7 (Original), Shiho further discloses the polishing pad of claim 6, wherein tl is between 110% and 200% of t2 (t1 is 150% of t2).
Regarding claim 8 (Original), Shiho further discloses the polishing pad of claim 6, wherein a thickness of the at least one protrusion is t3, and t1=t2+t3 (see annotated fig 8).
	Regarding claim 9 (Original), Shiho further discloses the polishing pad of claim 1, wherein the at least one detection window and the at least one protrusion have a same shape (A and 12 are both rectangular).
	Regarding claim 11 (Original), Shiho further discloses the polishing pad of claim 1, wherein a long-axis direction of the at least one detection window is disposed in a radius direction of the polishing layer (fig 11, 12 is in a radius).
	Regarding claim 12 (Original), Shiho further discloses the polishing pad of claim 1, further comprising: a base layer located below the polishing layer in a region outside the at least one protrusion (fig 13, 13).
	Regarding claim 14 (Original), Shiho further discloses The polishing pad of claim 12, wherein a thickness of the at least one detection window is tl (see annotated fig 8, t1), a thickness corresponding to the region outside the at least one protrusion in the polishing layer is t2 (see annotated fig 8, t2), a thickness of the base layer is t4 (see annotated fig 13, t4), and t2+t3 ≥ t1>t2 (see annotated fig 8).

    PNG
    media_image2.png
    361
    555
    media_image2.png
    Greyscale

	Regarding claim 15 (Original), Shiho further discloses the polishing pad of claim 12, wherein a thickness of the at least one protrusion is t3, a thickness of the base layer is t4, and t3 is between 10% and 100% of t4 (see annotated figs 8 and 13, t3 is 100% of t4).
	Regarding claim 16 (Original), Shiho further discloses the polishing pad of claim 12, wherein a bonding interface j between the detection window and the polishing layer is extended between an upper surface and a lower surface of the base layer (fig 13, 131).
	Regarding claim 17 (Original), Shiho discloses a manufacturing method of a polishing pad, comprising: forming at least one detection window in a polishing material layer (fig 8, 12); and removing a portion of the polishing material layer to form a polishing layer (fig 8, 11), wherein the polishing layer comprises a polishing surface (fig 8, top of 11) and a back surface  having at least one protrusion (fig 8, 12), the detection window is disposed at a location corresponding to the at least one protrusion in the polishing layer (see annotated fig 8, item A, where A corresponds to the location of 12), and the at least one protrusion surrounds the at least one detection window (see annotated fig 8, 12 surrounds A).
	Regarding claim 18 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other (12 and A are formed as one in 11).
	Regarding claim 19 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein the at least one detection window includes a plurality of detection windows (fig 11, multiple of 12), the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows (fig 11, 12 and A are formed together).
	Regarding claim 22 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, further comprising: forming a base layer below the polishing layer in a region outside the at least one protrusion (fig 13, 13).
	Claim 24 (Canceled).
	Regarding claim 25 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein a method of forming the at least one detection window in the polishing material layer comprises: forming at least one detection window opening in the polishing material layer (see annotated fig 8, item A); and forming the at least one detection window in the at least one detection window opening (see annotated fig 8, item A).
	Claims 26-32 (Canceled).
	Regarding claim 33 (Original), Shiho further discloses a polishing method suitable for polishing an object, the polishing method comprising: providing the polishing pad of claims 1; (col 9, lines 7-8); and applying a relative motion between the object and the polishing pad (col 1, lines 62-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13, 15, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US Patent No. 7,323,415) alone, hereinafter referred to as Shiho.
	Regarding claims 4 (Original) 20 (Original), Shiho in the present embodiment discloses the polishing pad of claim 1, and the method of claim 17, respectively wherein the at least one detection window includes a plurality of detection windows (fig 11, plurality of windows).
	Shiho in the present embodiment does not explicitly disclose the at least one protrusion is a single protrusion, and the single protrusion surrounds the plurality of detection windows.
	Shiho in a different embodiment teaches the at least one protrusion is a single protrusion, and the single protrusion surrounds the plurality of detection windows (fig 10, a single protrusion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present embodiment of Shiho with the teachings of a different embodiment of Shiho to incorporate the single protrusion surrounding the plurality of windows because per MPEP 2143(I)(A), it is held to be obvious that each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference 
	Regarding claims 5 (Original) and 21 (Original), Shiho as modified further discloses the polishing pad of claim 4 and the method of claim 20, respectively, wherein the single protrusion is distributed in a strip shape along a diameter direction of the polishing layer or distributed in a ring shape along a circumferential direction of the polishing layer (fig 10, 12 is a strip).
	Regarding claims 13 (Original) and 23 (Original), Shiho discloses the polishing pad of claim 12 and the method of claim 22, respectively, wherein a spacing d is between the base layer and the at least one detection window (fig 13, there is a spacing between 13 and A) and the diameter of the detection window is 10mm (col 4, line 49), but does not explicitly disclose d is between 1 mm and 10 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho to incorporate the dimension between the base .
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US Patent No. 7,323,415) as applied to claim 1, in view of Hosaka et al (US PGPUB 2005/0245171), hereinafter referred to as Shiho and Hosaka, respectively.
	Regarding claim 10 (Original), Shiho discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein a shape of the at least one detection window is spindle, and a shape of the at least one protrusion is elliptical.
	Hosaka teaches a polishing pad (fig 5, 1) comprising a window (fig 5, 12) and a protrusion (fig 9, 722), wherein a shape of the at least one detection window is spindle (12 is elongated), and a shape of the at least one protrusion is elliptical (722 is elongated). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho with the teachings of Hokaka to incorporate the shape of the window and the protrusion because this configuration enhances the polishing efficiency (page 1, paragraphs [0006-0007], summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723